DETAILED ACTION
This communication is responsive to the amendment filed September 08, 2022. Applicant has amended claims 1-20. It is respectfully submitted that applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Claims 1-20 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 1, 17 and 20 are in independent form.

Response to Arguments
Applicant’s arguments filed September 08, 2022 have been fully considered but they are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
Claims 1, 17 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The allowable subject matter is directed to the limitations “....creates a layout of a combination image by using first images which are some images selected from an image group of the first terminal device based on an analysis result of the image group...select candidate images available for editing of the layout of the combination image in a case where the editing of the layout is restarted on the second terminal device from the image group based on a selection standard of the candidate images while the layout is being edited on the first terminal device, the candidate images being some images other than the first images and transmit the first images, the candidate images, and at least one additional image which is newly added to the combination image by a user from the image group other than the first images on the first terminal device from the first terminal device to the server and store the first images, the candidate images and the at least one additional image on the server” that could not be found in prior art search, however, the limitations also raised indefiniteness issue. The closest prior art found that teaches a server, a first portable terminal and a second portable terminal is TAKEYAMA et al. (US PGPub. No. 2020/0311997) (hereinafter TAKEYAMA) also by the same assignee. In TAKEYAMA, the first portable terminal selects one layout from among a plurality of layouts for collage image creation, and then selects the first image for use in the creation of the collage image from among a plurality of images stored in the first portable terminal, the selected first image is displayed within a first frame of the layout.  However, in TAKEYAMA, the first portable terminal is acting as host by passing the server, and transmits information regarding the selected layout to the second portable terminal and then receives the second image selected in the second portable terminal from the second portable terminal and then the first portable terminal composes both images to create the collage image.  In other words, TAKEYAMA does not even teach selecting candidate images for the collage nor that the candidate images are from the image group of the first device and that candidate images being some images other than the images already used in creating the initial layout and to provide that candidate images to the second portable terminal for editing the layout.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 1, 17 and 20, the limitation “selection standard” is not supported by the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following limitations are unclear:
Claim 1 overall is still unclear. First, it is unclear who is creating the layout of a combination image, is it the server or the first terminal device?  The creation of the layout of a combination image by the server is a different embodiment from the embodiment that is created by the first terminal device. Second, it is unclear where the analysis result came from, and if the first images are selected from an original image group on the first terminal device before the analysis or from an image group after the analysis. Also, according to the specification, the first device creates “an image group for analysis” from an image group that is on the first device (in other words, they’re two different image groups: original image group on the first device vs. “image group for analysis” created from the original image group having lower resolution therefore less amount of data than the original which results shorter transmission time to the server). Third, it is unclear what is that “selection standard”, also the limitation with respect to the candidate images appears to be claiming that they’re selected from the original image group (before the analysis), however, according to the published specification, it appears that the selection of candidate images are either based on analysis result or scores included in the image group for analysis, etc. (para. 96-99).  Claims 17 and 20 recite similar limitations as in claim 1, and are rejected along the same rationale.
Claim 2 overall is unclear not only due to the indefiniteness as explained above with respect to parent claim 1, but also claim 2 does not logically connect to the parent claim.  First, claim 2 again is claiming create the layout when the parent claim already creates the layout using the analysis result so it does not make sense that claim 2 is creating a layout again. Second, according to the specification, the analysis image group is the image group that the server uses to auto create the very first layout of a combination image, therefore, the limitations in claim 2 would contradict the parent claim.  Claim 18 recites similar limitation as in claim 2, and is rejected along the same rationale.
Claims 3-11 again depend from claim 2 and are directed to analysis of the image group, and the uses of the analysis of the image group to select the candidate images, while the parent claim the selection of the candidate images are based on a selection standard, which appears to be unrelated to analysis of the image group. Again, as explained above, claims 3-11 also do not logically connect to parent claim 1.  Again, keep in mind the distinction between the original image group and the “image group for analysis” that is created from the original image group, they’re not the same image group because the “image group for analysis” has lower resolution and smaller amount of data.  Applicant should also clarify these elements in the dependent claims.  Claim 19 recites similar limitations as in claim 7, and is rejected along the same rationale.
Claim 12 is unclear again due to the parent claim.  It is unclear which “the image group” is it referring to? (original or analysis image group)  Also, where is this “a predetermined number of images” came from and what is it for? Again, what is “images of a predetermined percentage in the image group” used for?
Claim 13 overall does not make sense.  It is unclear transmit what, as the candidate images? 
Claim 14 does not make sense in view of the parent claim especially when the parent claim already recites transmitting the first images and the candidate images to the server.  
Claim 15 still does not make sense and the specification does not provide any clear description of this notification, for example, the specification stated that “...the notification transmitted from the second terminal device...the notification may be transmitted, as the candidate images, from the first terminal device to the server...” which is unclear what that means?  First it says the notification is transmitted from the second terminal then it say the notification is transmitted from the first terminal device.  It is unclear what is the relationship between this notification and the candidate images, and what is the purpose of it? 
Claim 16 depends on claim 1 and is rejected due to the rejected parent claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174